Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant’s arguments/amendment filed on 05/24/2022 have been fully considered and persuasive. 

Allowable Subject Matter
3.	Claims 1-20 are allowed
4.	The following is an examiner’s statements of reasons for allowance:
5. 	 The following references disclose the general subject matter recited in independent claims 1 and 15. 

Kaushik et al.  (US 2014/281511 A1) provide a secure data processing over a network. A set of expressions corresponding to an encrypted data is identified. The set of expressions and the encrypted data are transformed into an execution plan that invokes the data centric primitive logic within a trusted hardware, where the trusted hardware maintains the key data for decrypting the encrypted data, and for communicating the execution plan to the trusted hardware over the network. An application encryption key is encrypted (510) by using a public key associated with the trusted hardware.

Chow et al. (US 2016/0283731 A1) provide data or records can be accessible to an entity even if the data is stored in encrypted form provided the entity is capable of promptly decrypting the data without resorting to encryption cracking methods such as brute force, dictionary-based attacks or other cracking methods. The requester can access records without the untrusted processing unit or the untrusted code being able to discern or infer the records being accessed.

Childs et al. (US 2017/223115 A1) provide system allows the computing node to alternately permit or block the computing job processes from accessing all or a subset of the shared resources. The system controller moves any computing jobs active at the computing node to an alternate computing node while minimizing the risk of corrupting the shared resources. 

Ortiz et al. (US 2019/0362083 A1) provide a system for processing data within a Trusted Execution Environment (TEE) of a processor is provided. The system may include: a trust manager unit for verifying identity of a partner and issuing a communication key to the partner upon said verification of identity; at least one interface for receiving encrypted data from the partner encrypted using the communication key; a secure database within the TEE for storing the encrypted data with a storage key and for preventing unauthorized access of the encrypted data within the TEE; and a recommendation engine for decrypting and analyzing the encrypted data to generate recommendations based on the decrypted data.

Reasons for Allowance 
6.	The following is an examiner’s statement of reasons for allowance:
The prior art of record neither teach nor render obvious the instant application claimed invention as a whole, in particular, the prior art fails to teach “ … establishing a key distribution server using a secure enclave on a front end of the shared computing resource; transferring cryptographic keys and application binaries to the secure enclave of the shared computing resource using a session key; running the computational job via an application launcher on compute nodes of an untrusted execution environment of the shared computing resource, said application launcher obtaining the application binaries for the computational job and the cryptographic keys for decrypting the encrypted data files from the key distribution server”, as recited in claim 1 and “…  a key distribution server on a front end of the shared computational system having a secure enclave; an execution environment comprising multiple compute nodes and a key client for communication with the key distribution server so as to enable decryption of the encrypted data files and application binaries at a launch-time for performing the planned computational job on the multiple compute nodes; and an application launcher on compute nodes of the a shared computing resource including the execution environment, said application launcher arranged to obtain the application binaries and the cryptographic keys from the key distribution server”, as recited 15. 
However, the above prior arts including the other references of the record either taken alone or in combination neither anticipates nor renders obvious the claimed subject matter of the instant application that is taken as a whole including the specific and particular features/steps recited in independent claims 1 and 15. For this reason, the specific claim limitations recited in independent claims 1 and 15 taken as whole are found to be novel and allowable.
7.	 The dependent claims 2-14 and 16-20 which are dependent on the above independent claim being further limiting to the independent claim, definite and enabled by the specification are also allowed.
Conclusion

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIY GETACHEW whose telephone number is (571)272-6932. The examiner can normally be reached Mon.-Fri. 9:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on (571) 272-3811. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





A.G.
September 3, 2022
/ABIY GETACHEW/            Primary Examiner, Art Unit 2434